DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response amendments filed 25 July 2022 for the application filed 10 December 2020 which claims priority to PCT/FR2019/051652 filed 3 July 2019 which claims foreign priority to FR1856454 filed 12 July 2018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Vliet (US 1,600,154).
- Regarding Claim 1. Van Vliet discloses a landing gear (fig. 1-3) for an aircraft (fig. 7), weighing less than 5.7 tonnes (fig. 7 illustrates an aircraft that meets the criteria), the landing gear (fig. 1-3) consisting of at least one wheel (42) attached to a fuselage (10) of the aircraft (fig. 7) by means of a connecting element (21, fig. 1 and fig. 2), wherein the wheel (42) is connected to the connecting element (21) via a system of two damping cylinders (38, fig. 2 illustrates damping cylinders on each attachment 36a) arranged between the wheel (42) and the connecting element (21, fig. 2 illustrates the arrangement), the system of two damping cylinders (38) is composed of two rods (36a) extending from a support part (46a) attached to an axle (40) of the wheel (42), and of two struts (64, fig. 3) mounted with the ability for damped sliding around the rods (36a) and secured to the connecting element (21, fig. 2 and 3 illustrate the arrangement, wherein the various components are all interconnected allowing for connection to the connecting element 21), the two struts (64) are secured to the connecting element (21) via a connecting part (31) attached to the connecting element (21) and connecting the two struts (64) to one another (fig. 2 illustrates the arrangement, the two struts are connected at 35 which is connected to 32 which is connected to 31 and in turn allows for the struts to be connected to one another and connected to the connecting part via the other connections of the system).
- Regarding Claim 6. Van Vliet discloses the landing gear according to claim 1, wherein the support part (46a) is in the form of a fork with two arms which are attached on either side of the wheel (42, fig. 2 illustrates the arrangement), connected by a spacer (39) from which the two rods (36a) extend.
- Regarding Claim 7. Van Vliet discloses the landing gear according to claim 1, wherein the support part (46a) comprises a mounting plate (39) for attachment to the axle (40) of the wheel (42), located between the rods (36a), and which is attached to holes that the axle (40) originally has for attaching to the connecting element (21, fig. 2 illustrates the arrangement).
- Regarding Claim 8. Van Vliet discloses the landing gear according to claim 1, wherein the connecting element (21) is a tube (fig. 1 and 2 taken together illustrate the connecting element as a tube).
- Regarding Claim 9. Van Vliet discloses the landing gear according to claim 1, wherein the cylinders (38) of the system of two damping cylinders (38) are spring cylinders (70, fig. 3 illustrates the spring cylinders).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vliet in view of Obviousness.
- Regarding Claim 4. Van Vliet discloses the landing gear according to claim 1, but does not disclose the connecting element (21) is in the form of a strip.
However, the examiner contends that Van Vliet discloses the landing gear except for the connecting element being a strip, but it would have been an obvious matter of design choice to make the connecting element of the landing gear of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
- Regarding Claim 10. Van Vliet discloses the landing gear according to claim 1, wherein the support part (46a) is attached bolting to the rods (36a) of the system of two damping cylinders (38, the support part is bolted to the rods through the connection with the axle and spacer).  Van Vliet does not disclose crimping.
However, the examiner contends that Van Vliet discloses the claimed invention except for crimping.  It would have been an obvious matter of design choice to incorporate crimping as well as bolting since applicant has not disclosed that the crimping solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the bolting as disclosed by Van Vliet.
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments, see pages 4-8 filed 25 July 2022 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments against the Van Vliet reference, the examiner contends that claim 1 does not recite a direct connection with no intervening connection of the struts to the connecting element, but simply that they are secured to the connecting element.  Within Van Vliet it is illustrated that the struts, through various other parts, are in fact “fixed or attached firmly so that it cannot be moved or lost” as is the definition of the term secure.  The struts of Van Vliet are “attached firmly so they cannot be lost” as found when the various portions of the landing gear assembly are taken as a whole.  If the claim is amended to recite a direct connection of the struts to the connecting element with no intervening connections, i.e. an integral connection, as found in the arguments, the examiner believes the language would then overcome the Van Vliet reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        1 August 2022